ELECTROCHEMICAL DEVICE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-8 are pending, wherein claim 1 is amended. Claims 1-8 are being examined on the merits in the current Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the newly added “a thickness of each of the first current collector and the second current collector is greater than a thickness of each positive electrode as well as a 

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaki et al. (US 7733629 B2, hereafter Tasaki) in view of Matsushita et al. (US 20150188195 A1, hereafter Matsushita).
Regarding claim 1, Tasaki teaches an electrochemical device (“lithium ion capacitor”, see at least Title and Abstract) constituted by:
(i) multiple electrode bodies (See “10” in the annotated Fig. 2, and Fig. 4; col. 9, lines 9-12 and 20-23) constituted by an uppermost electrode body (e.g., upper “10” in Fig. 2), an lowermost electrode body (e.g., lower “10” in Fig. 2), and at least one intermediate electrode body (e.g., the middle “10” in Fig. 2) between the uppermost electrode body and the lowermost electrode body, wherein each electrode body (10), as a discrete unit (See below, after combining with Matsushita), comprises:
(a) an electrode unit (see the annotated Fig. 2) constituted by positive electrodes (numerals 1 and 1a) and negative electrodes (numerals 2 and 2a) that are stacked together alternately with separators (numeral 3) in between, and separators provided on principal faces of the electrode unit (see the annotated Fig. 2);


    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


(b) a first lithium ion pre-doping supply source which is placed in a manner adjoining the electrode unit (See the annotated Fig. 2), and which comprises a first current collector (numeral 4a) being a metal foil (e.g., a copper foil: column 20, line 35) which is electrolyte-impermeable (which means the collector has no through holes, according to the instant specification [0066]. This limitation is implicitly taught by the teachings shown in column 10, lines 10-12; see the term “preferably”) and has a first principal face facing the electrode unit and a second principal face opposite to the first principal face (See the annotated Fig. 2), said second principal face forming an outermost face of the electrode body (See the annotated Fig. 2); and
(c) a second lithium ion pre-doping supply source which is placed in a manner adjoining the electrode unit (See the annotated Fig. 2) and sandwiching the electrode unit together with the first lithium ion pre-doping supply source (See the annotated Fig. 2), and which comprises a second current collector (numeral 4a) being a metal foil (e.g., a copper foil: column 20, line 35) 
As to the limitation “wherein a thickness of each of the first current collector and the second current collector is greater than a thickness of each positive electrode as well as a thickness of each negative electrode”, it is not supported by the instant specification as originally filed (see 112 rejections above). Even if the limitation is supported (not conceded), one of ordinary skill in the art would readily arrive at this limitation, since it involves merely ordinary capabilities of one skilled in the art. Moreover, changes in proportion (i.e., the ratio of the thickness of each current collectors to that of each positive or negative electrode, as claimed) do not patentably distinguish the instant invention in the absence of evidence that the proportion is significant, MPEP § 2144.04(IV)(A-B). Upon review of the entire initial disclosure, there does not appear to be any criticality to the claimed proportion.
As claimed, each of the first current collector and the second current collector is electrically connected to each negative electrode (4/4a connected to 2/2a, Fig. 2),
and
(ii) an electrolyte in which the multiple electrode bodies are immersed (See bottom paragraph of column 20).
, and the duplication from one current collector (4a) to two current collectors (2×4a) normally involves only ordinary skill in the art and hence are considered routine expedients (See MPEP § 2144.04.IV.B). As one of numerous examples, Matsushita discloses that two current collectors (e.g., see 22 in Fig. 17 and Fig. 16) are disposed between two electrode units/bodies (30). Thus, it would have been obvious to one of ordinary skill in the art to duplicate the current collector (4a, Fig. 2, Tasaki), as taught by Matsushita for example, to form two current collectors (4a+4a) interposed between two metal Li layers (4, Fig. 2, Tasaki), since it involves only ordinary skill in the art. Moreover, making portable, integral, separable, adjustable, or continuous is prima facie obvious. See MPEP 2144.04 V. In this case, separating a separator (i.e., Tasaki’s separator 4a) into two current collectors (i.e., instant application’s 151) is prima facie is obvious.
As a result, one of the two current collectors as described above (4a+4a) is considered as the first current collector of one of the adjacent electrode bodies, and the other is considered as the second current collector of the other of the adjacent electrode bodies. Each preferably has a porous structure (col. 10, lines 10-11), implying that the collectors can be ones that do not have a porous structure. The teaching thus meets the instantly claimed limitation that the first and second current collectors are two electrolyte-impermeable discrete current collectors, which separate the respective electrode units of the pair of adjacent electrode bodies from each other.
According to the above analysis, Tasaki teaches “the respective electrode units of the pair of adjacent electrode bodies are separated by two electrolyte-impermeable discrete current collectors which are constituted by the first current collector of one of the respective electrode units and the second current collector of another of the respective electrode units, said first current collector and said second current collector facing and contacting each other, said two electrolyte-impermeable discrete current collectors being collectively referred to as an intermediate current collector”. Furthermore, based on the above analysis, Tasaki as modified further teaches “a top current collector (e.g., the duplicated 4a of the first current collector above the first current collector in Fig. 2) of the uppermost electrode body is constituted solely by the first current collector (4a) thereof, among the first current collector and the second current collector thereof, and a bottom current collector (e.g., the duplicated 4a of the second 
In addition, the amended limitations in the instant claim represent rearranging parts of Tasaki. It has been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Tasaki as modified further teaches the negative electrodes provided in each electrode unit are pre-doped with lithium ions derived from a first metal lithium detectably attached on the first principal face of the first current collector of the first lithium ion pre-doping supply source, and also derived from a second metal lithium detectably attached on the third principal face of the second current collector of the second lithium ion pre-doping supply source (column 3, lines 18-30; column 9, lines 17-19; column 10, lines 34-43; column 11, lines 15-23; column 14, 
Regarding claim 2, Tasaki teaches the electrochemical device according to claim 1, wherein:
the positive electrodes provided in the electrode unit each comprise a positive-electrode collector (numeral 1a) being a porous metal film (See at least: column 11, lines 50-65; the paragraph bridging columns 9 and 10: “porous”), as well as positive-electrode active material layers that contain a positive-electrode active material (numeral 1) and are stacked on both a top face and a bottom face of the positive-electrode collector (numeral 1a, which is in the middle of two layers 1; see also Fig. 2 for top face and bottom face); and
the negative electrodes provided in the electrode unit each comprise a negative-electrode collector (numeral 2a) being a porous metal film (See at least: column 11, lines 50-65; the paragraph bridging columns 9 and 10: “porous”), as well as negative-electrode active material layers that contain a negative-electrode active material (numeral 2) and are stacked on both a top face and a bottom face of the negative-electrode collector (numeral 2a, which is in the middle of two layers 2; see also Fig. 2 for top face and bottom face).
claim 3, Tasaki teaches the electrochemical device according to claim 1, wherein the electrode units provided in the multiple electrode bodies have the same thickness, respectively (See numeral 10 in Figs. 2 and 4).
Regarding claim 4, Tasaki teaches the electrochemical device according to claim 2, wherein the electrode units provided in the multiple electrode bodies have the same thickness, respectively (See numeral 10 in Figs. 2 and 4).
Regarding claim 5, Tasaki teaches the electrochemical device according to claim 1, which is a lithium ion capacitor (See at least Title, Abstract, “lithium ion capacitor” in column 3).
Regarding claim 6, Tasaki teaches the electrochemical device according to claim 2, which is a lithium ion capacitor (See at least Title, Abstract, “lithium ion capacitor” in column 3).
Regarding claim 7, Tasaki teaches the electrochemical device according to claim 3, which is a lithium ion capacitor (See at least Title, Abstract, “lithium ion capacitor” in column 3).
Regarding claim 8, Tasaki teaches the electrochemical device according to claim 4, which is a lithium ion capacitor (See at least Title, Abstract, “lithium ion capacitor” in column 3).

Response to Arguments
Applicant's arguments filed on December 18, 2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments starting with “First, …”, it is respectfully noted that:
i) It is the combination of Tasaki AND Matsushita, rather than merely Tasaki, teaches the two current collectors.

iii) As to “… whereas, in Tasaki’s structure, there is no discrete unit …”, it is the combination of Tasaki AND Matsushita, rather than merely Tasaki, teaches “a discrete unit”, etc., as claimed. Each of multiple “a discrete unit(s)” is part of the electrochemical device after assembled into an electrochemical device, and is no longer discrete in the electrochemical device. It is further noted that the instant invention is a product, and does not involve an assembling process.
In response to Applicant’s arguments starting with “Second …”, it is respectfully noted that:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. See MPEP § 2143. In the instant case, the rejections above are based on explicit analysis on how Tasaki and Matsushita teach each current collector electrolyte-impermeable, using two current collectors, and making each current collector thicker. Thus, the rejections are proper. Applicant’s arguments do not specifically point out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument with respect to the difference in electrolytes (liquid or solid), the test for obviousness is not whether the features of a secondary reference may be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s arguments starting with “Third …”, it is respectfully noted that:
1) Applicant’s so-called disadvantage “interfering with effectively doping negative electrodes with lithium ions due to blocking movement of lithium ions released from a lithium metal layer in the container” includes certain technical assertions unsupported by citation to factual evidence. Such assertions will not be credited. “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
2) As to “significantly increasing the number of steps for production of the cell structure …”, the current application is about a product (i.e., an electrochemical device), not about a process.
3) “increasing the total thickness of the cell structure by doubling the current collector at the interface between the discrete units” does not necessarily mean that the current collector cannot be doubled. In addition, the total thickness of two current collectors does not have to be greater than one current collector (when, e.g., two thinner current collectors each of which have a thickness less than a half of the thickness of the “one current collector”). No 
In response to Applicant’s arguments starting with “Fourth …”, it is respectfully noted that:
1) As to the so-called “unexpected surprising advantages”, it has been held that regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Moreover, it is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” De Blauwe, 736 F.2d at 705, 222 USPQ at 196. Here, the conclusory statement in the specification does not suffice.
2) In response to applicant's argument that Matsushita is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Matsushita is not a nonanalogous art; it is a prior art in the field of electrochemical device (all-solid-state battery is one type of electrochemical devices), same as Tasaki and the instant invention. Both the Matsushita reference and Tasaki are pertinent to the same problem with which the applicant was concerned, that is, to collect current from the electrochemical device.
3) The instant invention is about a product, not a process. The arguments in relation to production steps are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/ZHONGQING WEI, Ph.D./Patent Examiner                                                                                                                                                                                              
/ZHONGQING WEI/Primary Examiner, Art Unit 1727